Citation Nr: 1610402	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability manifested by an involuntary twitch of the facial muscles, to include left hemifacial spasm (asserted as a nervous condition), including as a manifestation of an undiagnosed illness or chronic multi-symptom illness.
 
2.  Entitlement to service connection for a disability manifested by memory loss, to a depressive disorder, include as a manifestation of an undiagnosed illness or chronic multi-symptom illness.

3.  Entitlement to service connection for an eye condition, to include blepharospasm of the left eye, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness.


REPRESENTATION

Appellant represented by:  [redacted], Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to December 1990.  He also served in, and until his retirement from, a reserve component of the military, to include a period of active duty for training (ACDUTRA) from February 1975 to June 1975.

This appeal before the Board of Veterans' Appeals (Board) arises from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a Notice of Disagreement in November 2011 (NOD).  The RO furnished the Veteran a Statement of the Case (SOC) in October 2012.  The Veteran filed a Substantive Appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013, in which he specifically identified (1) a disability manifested by an involuntary twitch of the facial muscles (asserted as a nervous condition), (2) a disability manifested by memory loss, and (3) an eye condition as the issues being appealed.  38 C.F.R. § 20.202 (2015).

The representative is the nephew of the Veteran.  The Veteran has properly executed written documentation which designates his nephew as the representative in this matter.  See 38 U.S.C.A. § 5903 (West 2014); 38 C.F.R. § 14.630(b) (2015).

Pursuant to his request for the same, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge of the Board, held in Washington, D.C., on June 23, 2014.  A transcript of that hearing is of record.

The Board remanded the case to the RO for additional development in February 2015.  The case is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Although ordered to active duty in support of operation desert shield/storm from September 19, 1990, to December 18, 1990, the Veteran did not perform foreign or sea service, including in the locations specific to the Southwest Asia theater of operations, and thus does not have the required active military service to qualify as a Persian Gulf Veteran.

2.  The Veteran does not have qualifying "active military" service for the purpose of VA compensation for disabilities due to an undiagnosed illness and medically unexplained chronic multi-symptom illness occurring in Persian Gulf Veterans.

3.  The record evidence establishes that the Veteran's currently diagnosed left hemifacial spasm, to include an involuntary twitch of the facial muscles (asserted as a nervous condition) was not shown for many years after service and is not shown to have been caused by or related to any event, illness, or injury of service origin.

4.  The record evidence establishes that a disability manifested by memory loss, to include a depressive disorder, was not shown for many years after service and is not shown to have been caused by or related to any event, illness, or injury of service origin.

5.  The record evidence establishes that the Veteran's eye condition, currently diagnosed as blepharospasm of the left eye, was not shown for many years after service and is not shown to have been caused by or related to any event, illness, or injury of service origin.


CONCLUSIONS OF LAW

1.  As a matter of law, the criteria for recognition as a Persian Gulf Veteran for the purpose of VA compensation for disabilities due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses are not met.  38 U.S.C.A. §§ 501(a), 1117 (West 2014); 38 C.F.R. § 3.317(e)(1)-(2) (2015).

2.  The criteria for service connection for a disability manifested by an involuntary twitch of the facial muscles, to include left hemifacial spasm (asserted as a nervous condition) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a disability manifested by memory loss, to include a depressive disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for an eye condition, to include blepharospasm of the left eye, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the duty to notify, VA sent the Veteran a letter in November 2010.  This letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran has also been informed of the criteria for compensation due to undiagnosed illness or chronic multi-symptom illness occurring Persian Gulf Veterans.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records, to include all identified records from the Veteran's time at the Irwin Army Community Hospital in Fort Riley, Kansas, private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any outstanding medical evidence pertinent to his appeal. 

The Veteran underwent VA examinations for the issues on appeal.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to the support the claim.  38 C.F.R. § 3.303(b) (2015).

Certain chronic disease, such as other organic diseases of the nervous system and psychoses, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a chronic disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for any disease diagnosed after military discharge, when all of the evidence, including that pertinent to period of military service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d) (2015).

VA may pay compensation to a Persian Gulf Veteran with a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptoms illness that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i)-(ii).  The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.319(e)(1).  The Southwest Asia Theater of operations include Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5017(b) (West 2014); 38 C.F.R. § 3.102 (2015).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Background

The Veteran contends that he suffers from residual injuries to the nerves in his left face, left eye, and memory loss as a result of military service.  In this regard, at his June 2014 Board hearing, the Veteran testified to the effect of an in-service injury, which he purports, was incurred as a result of being splashed in the face with chemicals while on active duty in 1990.  The Veteran testified that as a result of this injury, he was treated at a hospital in Fort Riley, Kansas.

As regards the claims for undiagnosed illness or chronic multi-symptom illness, the Board notes that neither the Veteran, nor the service records have established that he served in Southwest Asia.  Rather, the Veteran was in training during the time period of the Persian Gulf War, and his claims stem solely from alleged injuries sustained during such training at Fort Riley, Kansas.

A review of the Veteran's service treatment records contains no discussion of any chemical injury, to include being splashed with chemicals in the facial area.  The Veteran's service records reveal no discussion of any nerve conditions, to include to the face or eyes, or of any memory problems.

A review of the Veteran's outpatient treatment records reveals that he was first seen in 2009 for complaints relating to the nerves of his face, left eye, and memory.  These records contain no discussion of the etiology of these conditions, to include any relationship to military service or chemical exposure.

The Veteran was provided with a VA examination for his left eye in September 2015.  At the examination, upon review of the claims file, objective testing, and interview, the Veteran was diagnosed with a blepharospasm of the left eye.  All other findings were within normal limits.  The examiner noted that this condition affected the left eye lids with resultant visual disturbance with lid spasms.  Although the examiner noted the Veteran's contention that he was splashed in the face with chemicals in military service, no opinion regarding etiology was provided, as it appeared that such medical guidance was deferred to the VA examiner who was examine the Veteran's facial nerves, as such conditions seemed to be comorbid.

The Veteran was provided with a VA examination for his facial nerves in September 2015.  At the examination, upon review of the claims file, objective testing, and interview, the Veteran was diagnosed with hemifacial spasm of the left side of the face.  The examiner observed that the Veteran has occasional left hemifacial spasm, as noted on neurological examination, including left eye (orbicularis oris) and left-sided facial muscles.  According to the VA examiner, the service treatment records disclosed no complaints, treatment, or diagnosis of chemical exposure to the face or of any complaints of left facial/eye spasms during military service.  The examiner observed that in VA medical records beginning in 2009, the Veteran reported complaints, received treatment, and was rendered a diagnosis of left hemifacial spasm with etiology unknown.  The examiner comments regarding the insufficient evidence, noting no visible significant injury or facial burn which would be possible to have caused actual impairment or effect on facial nerve, and explains that due to the lack thereof of any complaints, treatment, or diagnosis of the condition until the Veteran complained of these symptoms per VA records in 2009, the condition of left hemifacial spasm (nerve condition) is less likely than not to have incurred in, or to have been caused by an in-service event or illness.

The Veteran was provided with a VA examination for his memory loss in September 2015.  At the examination, upon review of the claims file, objective testing, and interview, the examiner determined that the Veteran did not have any diagnosed memory loss disability.  Rather, the Veteran was diagnosed with an unspecified depressive disorder that has not been related to military service.  The examiner commented that without resort to mere speculation an opinion as to a diagnosis of a memory loss disability could not be provided.  The examiner explained that the Veteran does not display significant short-term memory loss; however, the Veteran was a poor historian (poor long-term memory) regarding personal history (i.e., year of his son's death, year of divorce, year of deployment, etc.).  The examiner found that the Veteran was not diagnosed with cognitive disorder, further explaining that the Veteran's cognitive screening was 30/30, which included tests for short-term memory and concentration.

Analysis

Gulf War

As the outset, the Board observes that the Veteran does not have the required active military service to qualify as a "Persian Gulf Veteran" as defined by 38 C.F.R. § 3.317(e)(1)-(2) (2015).  See also 38 U.S.C.A. §§ 501(a), 1117(f) (West 2014).  Here, the Veteran's service personnel records show that he was mobilized for a support role for the Gulf War, but that he was never actually deployed to Southwest Asia, and only served in the continental United States.  Under the circumstances presented by this case, the law explicitly denies the Veteran entitlement to recognition as a Persian Gulf Veteran for purposes of compensation for a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptoms illness.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e)(1)-(2).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application in this case.

Service Connection

The existence of a present disability is established through the Veteran's current VA examination reports of September 2015.  These records contain diagnoses of left hemefacial spasms, blepharospasm of the left eye, and a depressive disorder (of which memory loss is an associated symptom thereof).

The Veteran contends that he suffered injuries to the face and eye, as well as memory loss, from being splashed in the facial area with chemicals while serving on active duty.  The Veteran described the circumstances surrounding the chemical injury in several of the personal statements he has submitted in connection with this appeal, as well as in statements he has made in connection with obtaining medical treatment for these disabilities.

Upon review, there are no complaints of any nervous condition, to include any mental illness or organic twitching or spasms of the face and eyes, during either of the Veteran's periods of military service.  Moreover, following his last discharge from the service in December 1990, the first evidence of any kind referring to any problem with the nerves in his face and left eye, as well as problems with his memory, was in 2009, almost 20 years after the Veteran's discharge from military service.  The Veteran, other than claiming exposure to chemicals being splashed in his facial area during military training, has not made any other statements regarding how his current disabilities are related to his military service.  However, the Veteran's service treatment records contained no discussion of treatment for a chemical injury.  This is even despite the fact that the Veteran has testified that he sought immediate treatment at the Irwin Community Hospital at Fort Riley, Kansas.

In this regard, the Board previously remanded this claim to obtain such records.  However, even after VA obtained the Veteran's complete medical records for Fort Riley, they made no mention of any chemical injury.  Indeed, the Board finds that the injury as described by the Veteran, due to chemicals being splashed in his facial area, is the type of injury for which the Veteran would have sought treatment, had it occurred.  This conclusion is based on the Veteran's description of the claimed injury as being severe enough to require medical treatment and on the Veteran's assertions that he now suffers from nerve damage involving his face, left eye, and memory decades following service.  Nonetheless, at the September 2015 VA examination, the VA examiner found that the Veteran showed no objective signs of a chemical injury, as would normally be expected from an event such as the one he described.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (explaining the service treatment records may be used to refute a claimant's allegation of in-service incurrence, if the service treatment records appear to be complete, at least in relevant part, and the injury, disease, or related symptoms at issue would have ordinarily been recorded had they occurred). Accordingly, the Board finds that the service treatment records, as well as the other medical evidence of record, do not demonstrate that the Veteran sustained a chemical injury during his periods of military service.  Id.

Here, the Veteran is competent to provide testimony regarding his military experiences, to include his accounts of being splashed in the facial area from chemicals during service.  However, any lay assertions from the Veteran on an in-service chemical injury are less credible than the service treatment record, which directly contradicts such lay statements by demonstrating no in-service chemical injury or symptomatology.  While the Veteran may currently assert that he suffered a chemical injury in service, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  The Board also acknowledges the statements the Veteran has made to his VA treatment providers (beginning in 2009), in which he asserted that he was splashed in the facial area with chemicals in service and, in reaching its conclusion, the Board is not asserting that the Veteran was lying to his medical providers.  Rather, the Board finds that such statements of an in-service chemical injury were inaccurate recollections of a history that occurred nearly 20 years earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service chemical injury, regardless of whether such belated statements were made to VA medical care providers in the course of seeking treatment or to the Veterans Benefits Administration in the course of seeking service connection.

Accordingly, for the reasons discussed above, the Board determines that the most probative and persuasive evidence of record provides no factual basis to support the Veteran's allegations of an in-service injury or continuity of symptoms from such injury since service.  As such, the issue of nexus in the context of direct service connection does not become material.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Consistently, as specific to the issue of memory loss, the medical evidence of record does not indicate a diagnosis of a memory loss disability, per se.  Rather, the Veteran's post-service treatment records show treatment for a depressive disorder (albeit, the Veteran indicated that this psychiatric condition was the result of post-service life events such as the death of his child and the divorce from his wife and, therefore, did not indicate that he was seeking service-connection for such or that this was the same condition as his memory loss which he claims stems from his in-service chemical injury), of which one of the symptoms claimed is short-term memory problems.  In fact, the VA examiner in September 2015 diagnosed the Veteran with an unspecified depressive disorder, which was found not be related to his military service.  Moreover, upon objective testing during the Veteran's September 2015 VA examination, the examiner found that the Veteran had no cognitive disabilities and that memory testing appeared normal.  Although it was noted that the Veteran may have a long term memory problem, as he is an inaccurate historian, there was nothing to suggest that this was a condition that was out of the ordinary or considered a disability.  In any event, the VA examiner ultimately associated the Veteran symptoms of memory problems to the diagnosis of a depressive disorder, which, according to the VA examiner, was not of service origin.

While the Board has considered the Veteran's lay statements, the etiology of his current complaints and symptoms of left hemifacial spasms, blepharospasms of the left eye, and a depressive disorder falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that the Veteran is competent to report his symptoms of spasms in face and left eye, as well as memory loss (see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent, by way of medical training, expertise or any other credentials, to diagnose these symptoms or to etiologically link any of the conditions to his active military service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

Accordingly, the Board acknowledges that the Veteran's testimony on the issue of the cause of his left hemifacial spasms, blepharospam of the left eye, and depressive disorder (of which memory loss has been clinically associated as a symptom thereof), is relevant even though the probative value may be slight.  In this case, the Veteran's lay belief is based upon the absence of any alternative causes for his conditions.  However, as previously indicated above, the causes of his left hemifacial spasms, blepharospasms of the left eye and depressive disorder are medically complex and may develop for reasons that are not subjects of easy observation by a lay person.  Therefore, the Board finds the Veteran's testimony to be of minimal probative value compared to the detailed medical opinions against the claims.

In conclusion, the Board determines that the preponderance of the evidence is against finding a link between the Veteran's currently diagnosed conditions (of left hemifacial spasms, blepharospam of the left eye, and a depressive disorder) and his military service; and, neither an organic disease of the nervous system nor a psychosis was manifested within one year following the Veteran's discharge from active duty.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.



ORDER

Entitlement to service connection for a disability manifested by an involuntary twitch of the facial muscles, to include left hemifacial spasm (asserted as a nervous condition), is denied.

Entitlement to service connection for a disability manifested by memory loss, to a depressive disorder, is denied.

Entitlement to service connection for an eye condition, to include blepharospasm of the left eye, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


